Citation Nr: 1630546	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  09-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, other than pseudofolliculitis barbae and tinea cruris, to include acne vulgaris.

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder.

4.  Entitlement to service connection for chronic obstructive pulmonary disease.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a headache disorder, to include as secondary to posttraumatic stress disorder.

7.  Entitlement to service connection for a bilateral foot disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of service connection for a bilateral foot disorder, a headache disorder, sleep apnea, hypertension, and chronic obstructive pulmonary disease are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  A current diagnosis of a skin disorder, other than pseudofolliculitis barbae and tinea cruris, has not been shown during the pendency of the appeal.

2.  The Veteran's cervical spine disorder is not related to his military service.



CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a skin disorder, other than pseudofolliculitis barbae and tinea cruris, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009)

Skin Disorder

As an initial matter, service connection for pseudofolliculitis barbae and tinea cruris is currently in effect.  Therefore, the current claim before the Board considers any skin disorder, other than pseudofolliculitis barbae and tinea cruris.

The evidence of record does not show that a skin disorder, other than pseudofolliculitis barbae and tinea cruris, has been diagnosed at any time during the appeal period.  VA and private treatment records are silent for any findings of a skin disorder.  The Veteran was afforded a VA examination in May 2015.  Although service treatment records show that the Veteran was treated for acne vulgaris during service, the Veteran reported at the time of the VA examination that he had not had acne for many years.  The only skin disorder found during the examination was tinea cruris in the groin area.  The examiner found that the Veteran has not had any acne-like lesions for possible chloracne, VA treatment records from 2004 to 2015 showed no treatment or diagnosis of acne or chloracne, and evaluation of his skin revealed no evidence of acne or chloracne.  

In consideration of the evidence of record, a diagnosis of a skin disorder has not been shown during the pendency of the appeal.  The Board finds the May 2015 VA examiner's finding that there is no evidence of acne or chloracne persuasive as to this element of the claim.  The finding was based on a review of the Veteran's history and an examination to determine whether a skin disorder was present.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show, nor does the Veteran assert, that a current diagnosis of a skin disorder, other than pseudofolliculitis barbae and tinea cruris, has been found at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of a skin disorder; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

The Veteran asserts that he injured his back while performing a navigation training operation.

The service treatment records are silent for any treatment or findings relating to the cervical spine.  On separation, the neck and spine were found to be normal.  In his report of medical history at separation, the Veteran indicated that he did not have recurrent back pain.  

Post-service treatment records show private treatment for the cervical spine.  In September 2007, a CT of the neck revealed anterior osteophytes of C2-T1 and a diagnosis of osteophytes of cervical spine causing dysphagia was given.  A July 2010 magnetic resonance imaging of the cervical spine revealed congenital canal narrowing accentuated by multi-level degenerative disc disease.  The Veteran underwent a surgery in June 2011 for anterior osteophytectomy C2-6 level for his diagnosed degenerative disc disease of the cervical spine due to arthritis.

There is no probative evidence of record showing that the Veteran's diagnosed cervical spine disorder began in service or is related to any in-service disease or injury.  VA and private medical treatment records make no mention of any link between the back disorder and service and the spine was normal on separation.  

Although the Veteran stated that he injured his back during service, there is no evidence that he was referring to his cervical spine and the Veteran was granted service connection for a low back disorder.  Furthermore, there is no medical evidence showing that any symptoms the Veteran may have observed during service are indicative of the currently diagnosed disorder.  The determination of the etiology of a disorder is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Therefore, while the Board takes note of the Veteran's complaints and his theory of the claim, the probative evidence is against the claim. 

Finally, the evidence does not show that a diagnosis of arthritis of the cervical spine within one year following his separation from service.  The earliest manifestation of arthritis was in September 2007 when anterior osteophytes of C2-T1 were found to be present in the cervical spine.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder is denied. 

Service connection for a cervical spine disorder is denied. 


REMAND

In September 2012, the Board remanded the issues of a bilateral foot disorder, a headache disorder, sleep apnea, hypertension, and chronic obstructive pulmonary disease (COPD) for a VA examination.  The examiner was to provide opinions as to whether the Veteran's conditions were related to any incident of his active service.  The examiner was also instructed to determine whether headaches, which preexisted service, were aggravated by service, and whether headaches, sleep apnea, and hypertension are proximately due to or aggravated by posttraumatic stress disorder (PTSD).  The Veteran was afforded a VA examination in May 2015 in accordance with the September 2012 Board remand.  However, the Board finds that the examination is not adequate for the purposes of adjudicating the Veteran's claims.  

The examiner opined that the Veteran's obstructive sleep apnea was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness as there were no symptoms, treatment or diagnosis of obstructive sleep apnea during service or within 12 months after separation from service, his obstructive sleep apnea was diagnosed in 2003, and causes of his obstructive sleep apnea include obesity, gender, and smoking.  The examiner also opined that the Veteran's obstructive sleep apnea was "less likely than not" proximately due to or the result of the Veteran's service-connected PTSD.  The examiner explained that sleep apnea occurred when soft tissues in oral cavity relax during sleep and fall back, blocking the airway.  Risk factors for obstructive sleep apnea include obesity, gender, and smoking.  Obstructive sleep apnea was diagnosed in 2003, weighed 225 pounds in 2003, and he has a long history of smoking.  Thus, his obstructive sleep apnea was caused by obesity, gender, and smoking and that there is no established causal relationship between PTSD and the development of obstructive sleep apnea.  Finally, the examiner opined that there was no evidence that his obstructive sleep apnea was aggravated beyond its natural progression by any condition, to include PTSD, as the Veteran was diagnosed with obstructive sleep apnea in 2003 and was placed on a continuous positive airway pressure (CPAP) machine, which has helped him sleep better and his obstructive sleep apnea has improved with the CPAP machine.  The Board finds that the opinions are inadequate as the examiner did not base the opinions on the Veteran's history of symptoms and incorrectly stated that the Veteran's condition was diagnosed in 2003, the evidence clearly shows the Veteran began treatment for diagnosed sleep problems in 2000.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Regarding the claim for hypertension, noting elevated blood pressure readings of 140/80 in July 1972, and 110/72 in August 1974, and that the Veteran was diagnosed with hypertension in 2001, the examiner opined that it was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness as there was no diagnosis of hypertension during service or within 12 months after separation from service.  The examiner also opined that hypertension was "less likely than not" proximately due to or the result of the Veteran's service-connected PTSD as hypertension was diagnosed in 2001, his weight in 2001 was approximately 220 pounds, and his hypertension was caused by obesity.  Finally, the examiner opined that there was no evidence that his hypertension was aggravated beyond its natural progression by PTSD, as his hypertension had been under good control with medication since 2001; thus, there is no evidence that his hypertension was aggravated by any condition, to include PTSD.  The Board finds that the opinions are inadequate as the examiner did not base the opinions provided on the Veteran's history of symptoms and incorrectly stated that the Veteran's condition was diagnosed in 2001, the evidence clearly shows treatment for hypertension in 1999 noting a 13-year history of the condition.  See Reonal, 5 Vet. App. at 460-61 (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  

Regarding the claim for COPD, the examiner opined that it was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that in March and July 1972, the Veteran complained of chest pain, but there was no definitive diagnosis related to his chest pain and on separation examination in August 1974, he was noted to have shortness of breath, with pressure in his chest usually with indigestion, suggesting a possible gastrointestinal related etiology.  There were no symptoms, treatment, or diagnosis of COPD during service or within 12 months after separation from service, COPD was diagnosed in 2004, and he has smoked cigarettes for over 40 years.  The examiner concluded that the Veteran's COPD was caused by cigarette smoking.  The Board finds that the opinion is inadequate as the examiner did not base the opinion provided on the Veteran's history of symptoms and incorrectly stated that the Veteran's condition was diagnosed in 2004, as the evidence clearly shows treatment for COPD as early as November 2000.  See Reonal, 5 Vet. App. at 460-61 (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  

Regarding the claim for a headache disorder, the examiner opined that the Veteran's tension headaches existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner noted that on separation examination in August 1974, the Veteran reported having headaches since childhood and had 20 headaches per month.  On examination, the Veteran reported headaches once a week, which decreased in frequency from those of childhood; therefore, there is no evidence that his pre-existing headaches were aggravated by service.  The Board finds that the opinion is inadequate as the examiner did not base the opinion provided on the Veteran's history of symptoms and an inservice injury.  See Reonal, 5 Vet. App. at 460-61 (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Also, the examiner failed to provide an opinion as to whether the Veteran's headache disorder was aggravated by PTSD as directed by the Board remand.

Finally, the examiner opined that the Veteran's hallux valgus was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran stated that he had calluses on his great toes for the past few years.  There were no symptoms, treatment, or diagnosis of hallux valgus in service or within 12 months after separation from service.  Though the Veteran's enlistment examination noted mild pes planus, on the 2015 examination the Veteran did not have a current diagnosis of pes planus, but rather hallux valgus.  The Board finds that the opinion is inadequate as the provide an opinion as to whether any current disorder was related to his military service, to include whether the pes planus shown on entrance progressed into or is related to the hallux valgus.  Nieves-Rodriguez, 22 Vet. App. at 304.  

As such, the Board finds it necessary to remand the claim for another VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to an herbicide agent in service is presumed.  38 U.S.C.A. § 1116.  Although VA has found a relationship between hypertension and herbicides, it is significant to note that prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  Under the circumstances, the Board finds that a VA examination is needed to determine whether the Veteran's hypertension is due to exposure to herbicides.

Accordingly, the case is remanded for the following action:

1.  The Veteran's claims file must be provided to an appropriate VA examiner, who has not previously examined the Veteran, to determine whether any currently or previous diagnosed foot disorder, headache disorder, sleep apnea, hypertension, and chronic obstructive pulmonary disease are related to his military service, or to a service-connected disorder.  

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any degree of the currently or previously diagnosed hypertension and chronic obstructive pulmonary disease are related to the Veteran's military service.  

The examiner must offer an opinion as to whether the Veteran's hypertension is related to his in-service exposure to herbicides.  In this regard, the examiner must consider NAS's Update 2012 pertaining to the relationship between hypertension and herbicide exposure.

The examiner is directed to review all of the evidence of record, and offer an opinion as to whether the Veteran's current sleep, headache, and bilateral foot disorders preexisted his military service, and if so, the examiner must state the specific evidence upon which this finding was made.  

If the examiner finds that the Veteran's current sleep, headache, and bilateral foot disorders preexisted his military service, the examiner must state whether these disorders did not undergo a permanent increase beyond the natural progress of the disorders during military service, and the specific evidence upon which this finding is based.

If the examiner finds that the Veteran's current sleep, headache, and bilateral foot disorders did not preexist his military service and/or did not undergo a permanent increase beyond the natural progress of the disorders during military service, the examiner must provide an opinion as to whether any current sleep, headache, and foot disorders are related to his military service.

The examiner must also provide an opinion as to whether any currently or previously diagnosed sleep apnea, hypertension, and headache disorder are caused or aggravated by his service-connected PTSD.

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's inservice treatment and accurate dates of post-service diagnoses.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


